Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, Species IV, Claims 1-17, Figures 11 and 12 in the reply filed on 9/11/2020 is acknowledged.
Since claims 6 and 7 are drawn to fig 10 they are withdrawn.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 8/20/2018.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112


The following is a quotation of the second paragraph of 35 U.S.C. 112:



Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 3 recites ‘the support protrusion’ without antecedent basis. It appears that changing the dependency of claim 3 to depend from claim 2 would overcome this rejection. 
Claims 4-5 are rejected for depending upon an indefinite claim.

Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 15 recites ‘and defines an opening of the protective film’, while the opening is shown in fig 11, fig 11 is not a finished product. The claimed opening does not exist in fig 12 and does not exist in the finished product while claim 15 is a product claim. This is confusing.
Claims 16 is rejected for depending upon an indefinite claim.


Allowable Subject Matter

Claims 1-2, 8-14 and 17 allowed.
The following is a statement of reasons for the indication of allowable subject matter for claim 1:  The closest prior art (which has been made of record) fail to disclose (by themselves or a protective cover removably attachable to the display module, the protective cover comprising a cover portion and a support portion which protrudes from the cover portion,
wherein
the display module bent at the bending area thereof disposes the driving control module facing a rear surface of the display module,
the cover portion of the protective cover corresponds to the bending area of the display module and to the driving control module facing the rear surface of the display module, and
the support portion corresponds to the driving control module in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Claims 3-5, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in a form that includes all of the limitations of the base claim and any intervening claims while resolving the 112 issues.


Shin (US 20200028948 A1, hereinafter Shin) teaches:

1. A display device (figs 6, 13) comprising:

a display module (260 including 262, 264) which displays an image, the display module including a bending area (either side of fig 6) at which the display module is bent, and a non-bending area (middle area of fig 6) which extends from the bending area;



a protective cover (102, fig 13) removably attachable (paragraph 0105 recites ‘side housing 102s may be temporarily opened with respect to the bottom housing 102b. Even if the side housing 102s is temporarily opened with respect to the bottom housing 102b, the side housing 102s can be restored to its original position by the elastic force’) to the display module, the protective cover comprising a cover portion (102s) and a support portion (104) which protrudes from the cover portion,

wherein

the display module bent at the bending area thereof disposes the driving control module () 

the cover portion of the protective cover corresponds to the bending area of the display module and to the driving control module 

the support portion corresponds to the driving control module (fig 13)

However Shin fails to teach that the driving control module faces the rear surface of the display module

While it may have been obvious to re-arrange the driving control module of Shin to face upwards in fig 13, it would not have been obvious to do so while the support portion (104) corresponds to the driving control module. Moving elements 266 and 104 in such a manner does not seem like an obvious difference. 

The prior art shows many references with a bending area that wraps around a side of the device as in Shin and Lee (US 10056204 B2). Also many references were found to wrap around the device an entire 180 degrees, but most of them did not have a protective cover. Only few references were found to wrap around the device an entire 180 degrees so that the cover portion of the protective cover corresponds to the bending area of the display module and to the driving control module facing the rear surface of the display module. 


The best reference is Kim (US 20180076412 A1), fig 11a, however this reference does not qualify as prior art since it was published a few months before the effective filing date of this application and it has the same assignee.

Kwon (US 9818974 B2) fig 6 teaches a bending area of flexible substrate 110 that wraps 180 degrees around the device, but fails to teach the cover portion of the protective cover corresponds to the bending area of the display module and to the driving control module facing the rear surface of the display module. You (US 9933870 B2) has a similar situation.

Another rare feature is that the protective cover is removably attachable.

Eom (US 9736931 B2) figs 1, 2 teach a bending area of flexible substrate 103 that wraps 180 degrees around the device, wherein the cover portion (bottom of 104) of the protective cover (104) corresponds to the bending area of the display module and to the driving control module facing the rear surface of the display module, however the bracket 104 of Eom does not seem to be removably attachable. Eom col 5 lines 53-54 recite ‘The display device 100 as described above may be provided with a bracket 104’. Although the bracket 104 is optional it does not seem like an obvious difference to make it removably attachable.

Moon (US 20160234362 A1) fig 30 teaches a driving control module (FPCB 2810) facing upwards which corresponds to a rear surface of a display module in isolation. Plate 2830 has an unlabeled protrusion contacting 2810, however element 2830 is not removably attachable and the protrusion does not contact 2810 at a portion that corresponds to the bending area of the display module and to the driving control module facing the rear surface of the display module.


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841